UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1432



ROBERT L. BEEGLE, JR.,

                                             Plaintiff - Appellant,

          versus

NATIONSBANK OF NORTH CAROLINA, N.A.; BLUE
RIDGE BANK,

                                            Defendants - Appellees,

          and

FEDERAL TRADE COMMISSION,

                                                          Defendant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (CA-95-44-5-V)

Submitted:   October 3, 1996              Decided:   October 9, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert L. Beegle, Jr., Appellant Pro Se. Felicia A. Washington,
KENNEDY, COVINGTON, LOBDELL & HICKMAN, Charlotte, North Carolina;
Edward Jennings, LAW OFFICES OF EDWARD JENNINGS, Taylorsville,
North Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert L. Beegle, Jr., appeals from the district court's order

denying relief on his complaint. We have reviewed the record and

the district court's opinion accepting the magistrate judge's rec-

ommendation and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Beegle v. NationsBank of North

Carolina, No. CA-95-44-5-V (W.D.N.C. Mar. 25, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3